DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites ‘wherein optic portion’, it should recite ‘wherein the optic portion’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 2005/0119740) in view of Jones (US 8,834,566).

Referring to claim 1, Esch et al. discloses an intraocular lens (“IOL”) (20)adapted to sense intraocular pressure and adapted for implantation in an eye(IOL, includes transducers, 30 that respond to compressive forces, paragraph 59), comprising: an optic portion(IOL, 20 comprises optic portion 21) disposed in a central region of the IOL(Fig. 3A, paragraph 49); a haptic portion(22) that extends radially outward relative to a periphery of the optic portion(paragraph 49, Fig. 3A),  the haptic portion comprising a substrate layer extending radially outward relative to the periphery of the optic portion(haptic portion 22, comprises arms 28 and 29 extending from substrate 26, Fig. 3A, paragraph 50), wherein the haptic portion also includes an intraocular pressure sensor secured to the substrate layer(haptic portion 22 includes arms 28 and 29 that includes transducers 30 that responds to compressive forces that are disposed in the haptic portion; Fig. 3A; and paragraphs 43, 50 and 59), the substrate layer also extending radially inward relative to the periphery of the optic portion and through the optic portion(substrate 26 extends radially inward relative to the periphery of the optic portion 21, and includes recess 36 that extends through the optic portion 21, Fig. 3A and paragraphs 50-51).
Esch et al. lacks a detailed description of wherein the haptic portion further comprises an electronics module disposed on the substrate layer, and wherein the intraocular pressure sensor is disposed in the electronics module.
However, Jones also teaches an intraocular lens implant in the same field of endeavor with a haptic (106 – stability tab) that comprises an electronics module (108). The IOL can also include ciliary body sensors #128 positioned about a periphery of the lens (col. 7 lines 9-24) or directly on the haptic (col. 7, line 13). Jones teaches that it is known in the eye art to place the electronics along with sensors on the haptic (col. 7, lines 57-64). 
It would have been obvious to a person of ordinary skill in the art to modify Esch et al. and place its electronic module along with the sensor (already on the haptic) onto the haptic portion of Esch et al. as taught by Jones in order to provide electrical components that will provide accommodation to the lens (col. 7, lines 9-24).  Additionally, the rearrangement of parts, i.e. placing the electronic module on the haptic, is known in the eye art as shown by Jones. See MPEP 2144.04 VI C, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Referring to claim 2, Esch et al. discloses wherein the optic(21) comprises an anterior optic portion(23) and a posterior optic portion(27) spaced apart from the anterior optic portion by the substrate layer(26) that extends through the optic portion(Fig. 3A, paragraph 50), the anterior optic portion(23) disposed anterior to the substrate layer in the optic portion, and the posterior optic portion(27) disposed posterior to the substrate layer in the optic portion(Fig. 3A).
Referring to claim 7, Esch et al. discloses wherein the optic portion comprises first and second layers(optic portion, 21, comprises anterior lens element, wherein the substrate layer is disposed between the first and second layers in the optic portion.
Referring to claim 8, Esch et al. discloses wherein the optic portion comprises anterior and posterior optic elements comprising a hydrophobic material(paragraph 50 discloses the optic portion, 21 and the anterior and posterior optic elements 23 and 27, are made of silicone which is a hydrophobic material).
Referring to claim 10, as modified in claim 1, Esch et al. in view of Jones lacks a detailed description of wherein the optic portion comprises an anterior optic layer with a first refractive index, and the substrate layer that extends through the optic portion having a second refractive index greater than the first refractive index.
However, it would have been obvious to a person of ordinary skill in the art to have modified the IOL of Esch et al. in view of Jones to have the optic portion comprise an anterior optic layer with a first refractive index, and the substrate layer that extends through the optic portion having a second refractive index greater than the first refractive index, since doing so would require a mere change of materials or coatings for the anterior optic layer and/or the substrate layer of the IOL would could easily be achieved by one of ordinary skill in the art, for the benefit of being able to modify the path of incident light through the IOL as required for each patient. 
Referring to claim 11, as applied to claim 10 above, Esch et al. in view of Jones lacks a detailed description of the optic portion comprising a posterior optic layer, the substrate layer between the anterior optic layer and the posterior optic layer, wherein the posterior optic layer has a third refractive index that is the same as the first refractive index.
However, it would have been obvious to a person of ordinary skill in the art to modify the IOL of Esch et al. in view of Jones to have the posterior optic layer to have a third refractive index that is the same as the first refractive index, since doing so would require a mere change of materials or coatings for the anterior optic layer and/or the posterior optic layer of the IOL, which could easily be achieved by a person of ordinary skill in the art, providing the benefit of being able to modify the path of incident light through the IOL, as required for a particular patient. 
Referring to claim 12, as applied to claim 10 above, Esch et al. in view of Jones lacks a detailed description of the first refractive index is from 1.42-1.56 and the second refractive index is from 1.45-1.80.
However, it would have been obvious to a person of ordinary skill in the art to modify the IOL of Esch et al. in view of Jones such that the first refractive index is from 1.42-1.56 and the second refractive index is from 1.45-1.80 since doing so would require a mere change of materials or coatings for the substrate layer, which could easily be achieved by one of ordinary skill in the art, for providing the benefit of being able to modify the path of incident light through the IOL, as required for a particular patient. 
Referring to claim 14, as applied to claim 10 above,  Esch et al. in view of Jones lacks a detailed description of  wherein an adhesive bonds the anterior optic layer to the substrate layer, wherein the adhesive has a refractive index that is between the first refractive index and the second refractive index.
However, it would have been obvious to one of ordinary skill in the art, to have modified the IOL of Esch et al. in view of Jones, such that an adhesive bonds the anterior optic layer to the substrate layer, wherein the adhesive has a refractive index that is between the first refractive index and the second refractive index, since doing so could easily be achieved by one of ordinary skill in the art, for providing the benefit of being able to use an adhesive to modify the path of incident light through the IOL, as required for each patient, without further complicating the IOL of Esch et al. in view of Jones.
Referring to claim 15, as applied to claim 14 above, Esch et al. in view of Jones lacks a detailed description of wherein the adhesive refractive index is a mean of the first refractive index and the second refractive index. 
However, it would have been obvious to one of ordinary skill in the art, to have modified the IOL of Esch et al. in view of Jones, such that the adhesive refractive index is a mean of the first refractive index and the second refractive index, since doing so could easily be achieved by one of ordinary skill in the art, for the benefit of being able to use an adhesive to modify the path of incident light through the IOL, as required for a particular patient, without further complicating the IOL of Esch et al. in view of Jones. 
Referring to claim 17, Esch et al. discloses wherein the substrate layer extends radially around the entirety of the periphery of the optic portion(Fig. 3A).
Referring to claim 18, as applied to claim 1 above, Esch et al. in view of Jones lacks a detailed description of wherein the substrate layer has a tensile modulus in the range of 2-10 GPa measured at 25C. 
However, it would have been obvious to one of ordinary skill in the art to have modified the IOL of Esch in view of Jones, such that the substrate layer has a tensile modulus in the range of 2-10 GPa measured at 25C, since doing so could easily be achieved by one of ordinary skill in the art, providing the benefit of being able to modify the strength the IOL, as required for each patient.
Referring to claim 19, as applied to claim 18 above, Esch  et al. in view of Jones lacks a detailed description of wherein the substrate layer has a melting point in excess of 100 °C. 
However, it would have been obvious to one of ordinary skill in the art, to have modified the IOL of Esch et al. in view of Jones, such that the substrate layer has a melting point in excess of 100C, since doing so could easily be achieved by one of ordinary skill in the art, providing the benefit of being able to modify the IOL, such that the substrate is stable in all environmental conditions.
Referring to claim 20, as applied to claim 18 above,  Esch et al. in view of Jones lacks a detailed description of wherein the substrate layer has a glass transition temperature in excess of 75C. 
However, it would have been obvious to one of ordinary skill in the art, to have modified the IOL of Esch et al. in view of Jones, such that the substrate layer has a glass transition temperature in excess of 75C, since doing so could easily be achieved by one of ordinary skill in the art, providing the benefit of being able to modify the IOL such that the substrate is stable in all environmental conditions.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 2005/0119740) in view of Jones (US 8,834,566) as applied to claim 1 above, and further in view of Van Heugten et al. (US 2017/0293197).

Referring to claims 5-6, Esch et al. in view of Jones disclose wherein the electronics module comprising a rechargeable battery(col. 7 lines 30-33).  
Esch et al. in view of Jones lacks a detailed description of the electronics module comprising an application-specific integrated circuit (ASIC) or an antenna secured to the substrate layer. 
Van Heugten et al. discloses an electro active lens in the same field of endeavor that comprises an application specific circuit and an antenna secured to the substrate for the purpose of controlling the electronics components of the IOL. 
It would have been obvious to a person of ordinary skill in the art to modify the electronics module of Esch et al. in view of Jones to comprise an ASIC and an antenna as taught in Van Heugten et al. for the benefit of controlling the electrical components of the IOL. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 2005/0119740) in view of Jones (US 8,834,566) as applied to claim 1 above, and further in view of Laguette et al. (WO 02/19949, provided in applicants IDS).

Referring to claim 9, as applied to claim 1, Esch et al. in view of Jones lacks a detailed description of wherein the optic portion comprises anterior and posterior optic elements comprising a hydrophilic material.
Laguette et al. discloses an optic portion in the same field of endeavor that comprises an optic portion that comprises an anterior and posterior optic portion (page 13, lines 3-8 disclose that portions 16 and 14 comprises a hydrophilic acrylic polymer material). 
It would have been obvious to a person of ordinary skill in the art to modify the materials of the IOL of Esch et al. in view of Jones as taught in Laguette et al. to provide the benefit of providing a lens that can remain soft and pliable for easier insertion into the eye. 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 2005/0119740) in view of Jones (US 8,834,566) as applied to claim 1 above, and further in view of Wismer (US 2010/0234717).

Referring to claim 16, Esch et al. in view of Jones lacks a detailed description of wherein the substrate layer comprises at least one of a polyether, a polyamide, a polyimide, a polyester, or a cyclic olefinic copolymer.
Wismer discloses a substrate layer in the same field of endeavor that comprises a polyamide (paragraph 26).
It would have been obvious to a person of ordinary skill in the art to modify the substrate of Esch et al. in view of Jones to comprise a polyimide substrate as taught in Wismer for the benefit of providing a substrate on which a metallic layer may be deposited or laminated and patterned by wet or dry etch in a desired configuration (paragraph 26). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 2005/0119740) in view of Jones (US 8,834,566) as applied to claim 1 above, and further in view of Cerboni (US 2013/0041245) and Callahan et al. (US 2010/0131059). 

Referring to claim 21, Esch et al. in view of Jones lacks a detailed description of wherein the substrate layer has a thickness from 5-25 microns and a thickness of the optic portion is from 100-400 microns. 
Cerboni teaches a substrate layer in the same filed of endeavor that has a thickness from 5-25microns (paragraph 56 discloses the thickness being between 5 and 10micrometers). 
It would have been obvious to a person of ordinary skill in the art to modify the substrate thickness of Esch et al. in view of Jones to include the thickness as taught in Cerboni for the benefit of providing a thickness that will meet the overall requirement of the IOL for implantation into the eye. 
Callahan et al. discloses an optic portion that has a thickness of in the range of 100-400 microns (paragraph 40 and 52 discloses a thickness of 375 microns). 
It would have been obvious to a person of ordinary skill in the art to further modify the IOL of Esch et al. in view of Jones and Cerboni as taught in Callahan et al. for the benefit of defining optic parameters that meet the patient’s requirements. 
Claims 23 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 2005/0119740) in view of Jones (US 8,834,566), as applied to claim 1 above, and further in view of Kilma (US 2007/0135915) and Soane et al. (US 2005/0090612).

Referring to claims 23 and 38, as applied to claim 1 above, Modified Esch et al. lacks a detailed description of wherein the substrate layer comprises at least two layers, at least one of which comprises a cross-linked thermoset and at least one of which comprises a partially crystalline thermoplastic material.
Kilma teaches an implantable IOL with haptic portions (214) that comprise inserts (230, 232, and 234) that are embedded into the optic(see regions 230 for example, in Fig. 9). Kilma teaches that the inserts can be multilayered(paragraph 118).  Kilma teaches that the surfaces of the inserts can be heated and that the material can be cross-linked(paragraphs 25, 27 and 118). The material would be a thermoset polymer due to the fact that if the material was more than set(i.e. melted) it would change the optics. Additionally, Kilma teaches that a thermoplastic material can be used as one of the materials in the multi-layer(paragraph 118). 
Kilma lacks a detailed description of the thermoplastic material being partially crystalline. 
Soane et al. teaches materials for biomedical applications that include intraocular and contact lenses(paragraph 68) and the use of thermoplastics that maybe be semi-crystalline or crystalline (paragraph 107) for the purpose of providing a high performance thermoplastic. 
It would have been obvious to a person of ordinary skill in the art to modify the substrate layer of Esch et al. to comprise at least two layers, the first layer being a cross-linked thermoset and at least the second layer comprising a partially crystalline thermoplastic material as taught in Kilma and Soane et al. in order to in order to increase the strength, shape stability, optical stability and movement stability during use in the eye.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-6,443,893 discloses IOL electronics radially away from the optic part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                              


/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774